UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7294


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1)


Submitted:   September 21, 2012           Decided:   October 12, 2012


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.   Jennifer P. May-
Parker,   Assistant  United States  Attorney,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


              Charlette Dufray Johnson seeks to appeal the denial of

her motion to revise the presentence investigation report.           This

court   may    exercise   jurisdiction   only   over   final   orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006).           The order Johnson seeks to

appeal is not an appealable order.         Accordingly, we dismiss the

appeal for lack of jurisdiction.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                    2